DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/1/22 has been considered and entered.  Claim 2 has been canceled.  Claims 7-13 have been withdrawn from consideration as being directed toward a non-elected invention.  Claims 1 and 3-6 remain in the application for prosecution thereof.

In light of the amendment filed 7/1/22, the 35 USC 103 rejections have been withdrawn.  

Allowable Subject Matter
Claims 1 and 3-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest applying a material comprising moving an application nozzle in a circular motion about an axis of the application nozzle wherein the application nozzle is positioned above a front surface of a workpiece and while moving the application in the circular motion above the front surface discharging material in a form of a continuous thread to cause a portion of the material to adhere to the front surface and to cause another portion of the material to the side of the workpiece and pivoting the material to the back surface of the workpiece.  
The prior art teaches moving the applicator nozzle around the workpiece from the front, side and to the back to coat.  The prior art fails to keep the applicator on the front surface and using circular motion to cause the material to wrap around the edge of the workpiece coating the frontside, side and backside.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715